Citation Nr: 1825178	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to a temporary total evaluation for a right ankle disability due to convalescence under to 38 C.F.R. § 4.30.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to November 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Although an October 2010 rating decision was certified as the decision on appeal for the right ankle rating, a March 2010 statement that was taken as a claim for increase is more appropriately read as a notice of disagreement (NOD) with the January 2010 rating decision granting service connection for the right ankle disability and assigning an initial rating of 10 percent, effective December 18, 2009.  Thus, the Board will consider the January 2010 rating decision was the decision on appeal.

The Veteran had a Board hearing in November 2017.  At the hearing, the record was held open for 30 days, but no additional evidence has been submitted.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he should have a higher initial rating for his service-connected right ankle disability.  In this regard, the Veteran was afforded VA examinations to assess the severity of this disability in January and August 2010.  However, these examination reports do not include detailed range of motion findings or findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

In addition, the Veteran's temporary total rating claim is also remanded as it is intertwined with his right ankle claim.  Furthermore, the Veteran indicated during the November 2017 Board hearing that additional relevant VA treatment records have not been associated with the file.  On remand, such records should be obtained.  

Finally, the claims of service connection for right and left foot disorders must be remanded for issuance of a statement of the case (SOC).  In this regard, these claims were denied along with the temporary total rating claim discussed above by an October 2010 rating decision.  Thereafter, in October 2011, the Veteran filed an NOD in regard to the temporary total rating and foot claims.  At present, an SOC has been issued in regard to his temporary total rating claim, but not his foot claims.  Under such circumstances, the Board shall remand these claims to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the claims are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the issues of entitlement to service connection for right and left foot disorders.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal of such issues.

2.  Obtain complete VA treatment records from February 2012.

3.  Thereafter, schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right ankle disability, to include specific findings regarding pain on range of motion testing and an estimation of functional loss, per Correia and Sharp. 

After reviewing the Veteran's claims file and eliciting the history of the Veteran's symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of such disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

A detailed rationale for all opinions should be provided.

4.  Finally, readjudicate the Veteran's right ankle and temporary total evaluation claims.  If any of such benefits are not granted in full, issue the Veteran and his representative a supplemental statement of the case (SSOC).  Thereafter, if indicated, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

